Name: Commission Regulation (EC) No 2269/95 of 27 September 1995 amending Regulation (EC) No 781/95 as regards the date for the communication of reference quantities for 1996
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  information and information processing;  plant product;  trade
 Date Published: nan

 No L 231 /20 EN 28 . 9 . 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 2269/95 of 27 September 1995 amending Regulation (EC) No 781 /95 as regards the date for the communication of reference quantities for 1996 THE COMMISSION OF THE; EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EC) No 781 /95 (3), by derogation from Commission Regulation (EEC) No 1442/93 (4), as last amended by Regulation (EC) No 1164/95 0, for administrative reasons , extends the dead ­ lines for the determination and communication to opera ­ tors of the quantities allocated to them for 1996 ; whereas information in addition to that sent by the Member States and additional checks are required ; whereas, therefore , the date laid down for the communication to each category A and/or B operator of the quantity allocated to him for 1996 should be put back ; whereas, in order to meet the deadlines, the measure should enter into force on the day of publication ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 781 /95 '1 October 1995' is hereby replaced by ' 15 November 1995'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1995 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 77, 6 . 4. 1995, p. 25. (&lt;) OJ No L 142, 12. 6. 1993, p. 6. h) OJ No L 117, 24. 5. 1995 , p. 14.